The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner's Amendment/Comment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	
Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Isaac Fine on March 30, 2021 to amend claims 33-35 and 36-42 to depend on claims 32 and 35 respectively to correct typographical errors.

Please replace all prior versions of claims 33-35 and 36-42 with this latest version of the claims as stated below:

33. (Currently Amended) The system of claim [[31]] 32, wherein each unique link in the plurality of electronically selectable unique links further encodes a distribution channel.

34. (Currently Amended) The system of claim [[21]] 32, wherein each unique link in the plurality of electronically selectable unique links further encodes a content provider associated with the one or more items from the plurality of content items associated with the unique link.

35. (Currently Amended) The system of claim [[21]] 32, wherein the central server system is further configured to receive data describing a conversion action 

36. (Currently Amended) The system of claim [[24]] 35, wherein the conversion action is the purchase of a product.  

37. (Currently Amended) The system of claim [[24]] 35, wherein the conversion action is transmitting a request for additional information via a communications network.  

38. (Currently Amended) The system of claim [[24]] 35, wherein the central server system is further configured to track a time delay between reception of the data indicating that the unique link has been electronically selected and reception of the data describing the conversion action.  

39. (Currently Amended) The system of claim [[24]] 35, wherein at least one of the one or more items from the plurality of content items is a video.  

40. (Currently Amended) The system of claim [[24]] 35, wherein each unique link is further associated with a distributor.  

41. (Currently Amended) The system of claim [[24]] 35, wherein the central server system is further configured to schedule the distribution of each unique link in the plurality of electronically selectable unique links to recipients. 
 
42. (Currently Amended) The system of claim [[24]] 35, wherein each unique link in the plurality of electronically selectable unique links is structured as a Universal Resource Locator (URL).

The following is an Examiner's Statement of Reasons for Allowance:
Yu et al., Pub. No.  2011/0289419, teach an architecture that allows a host site to package and bulk deliver content information and content itself to user platforms. Additionally, the architecture allows a host site to package and deliver content information in real-time to user platforms based on a user content selection or preference. The content itself can be delivered to a user platform via a content integration system. Pre-defined links can be used to obtain content items or content information. The content items and related content information for the selected content source can be made available for the user and displayed to the user.  However, the cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that generating a plurality of electronically selectable unique links, where each unique link encodes a selection of one or more items from the plurality of content items and a recipient; transmitting each unique link to the recipient associated with the unique link; receiving at the central server system data indicating that a unique link has been electronically selected via the communications network; providing access to the one or more items from the plurality of content items associated with the selected unique link; and tracking the access to the one or more items from the plurality of content items by the recipient associated with the selected unique link by identifying the recipient encoded in the unique link as set forth in claims 21-42.  Claims 21-42 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448